Citation Nr: 1812684	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  13-30 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1959 to December 1972.  The Veteran passed away in March 2010, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the immediate cause of the death, as listed on the Veteran's death certificate, was end-stage renal disease.  The Veteran's VA treating physician advised that this terminal condition was due to hypertension.  This person also wrote in a June 2010 statement that it is a possibility that Agent Orange contributed to some of the Veteran's health problems.  

Since the Veteran served in Vietnam, it may be concluded he was exposes to the herbicide agents used there.  Given the indication from the Veteran's treating physician that exposure to an herbicide agent may have contributed to the Veteran's health problems, it is necessary to obtain a more definitive opinion on any relationship between herbicide agent exposure and the Veteran's hypertension and/or renal disease.  In addition, the opinion provider should be asked to express an opinion on the significance of an elevated blood pressure reading seen in service treatment records dated in May 1972, and the subsequent post service diagnosis of hypertension.  


Accordingly, the case is REMANDED for the following actions:

1. Send the claims file to an appropriate person to obtain an opinion as to whether the Veteran's end-stage renal disease and/or hypertension may be considered in this case to have been due to herbicide agent exposure in Vietnam.  

The opinion provider also should be asked to express an opinion as to whether the Veteran's hypertension had its onset during service.  In this regard, attention is directed to the May 1972 service treatment record that documented a blood pressure reading of 140/90.  

A reasoned explanation for the opinions provided should be included the reviewer's report.  

2. After completing the requested actions and any additional action deemed necessary, the AOJ should readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



